       Case 1:08-cr-00059-AWI Document 186 Filed 08/25/21 Page 1 of 3


 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
 3   Bakersfield, CA 93301
     Tel: (661) 616-2141
 4   Email: monica@lawbermudez.com

 5   Attorney for:
     ALFREDO NUNO
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 1:08-CR-00059 AWI
10
                        Plaintiff
11

12
      ALFREDO NUNO,                                  STIPULATION AND ORDER FOR
13                                                   CONTINUED BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE ANTHONY
16   W. ISHII, UNITED STATES DISTRICT COURT JUDGE; AND ALEXANDRE DEMPSEY,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, ALFREDO NUNO, by and through his attorney of record,

19   MONICA L. BERMUDEZ and The United States of America, by and through his counsel of

20   record ALEXANDRE DEMPSEY, hereby stipulate the following proposed order for a continued

21   briefing schedule regarding the Defendant’s request for Compassionate Release as follows:

22             1. Counsel for Mr. Nuno attempted to interview Mr. Nuno to clarify questions for the

23                  motion but was not able to schedule an appointment within the scheduled

24                  timeframe.

25             2. Counsel requires additional time to review documents and complete motion.

26                     a. The government does not abject to, and agrees with, the requested

27   continuance.

28
                                                     1
       Case 1:08-cr-00059-AWI Document 186 Filed 08/25/21 Page 2 of 3


 1
     IT IS SO STIPULATED.
 2                                                  Respectfully Submitted,
     DATED: August 24, 2021                         /s/ Monica L. Bermudez___
 3                                                  MONICA L. BERMUDEZ
                                                    Attorney for Defendant
 4                                                  Alfredo Nuno
 5

 6   DATED: August 24, 2021                         /s/Alexandre Dempsey _____
                                                    ALEXANDRE DEMPSEY
 7                                                  Assistant U.S. Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
       Case 1:08-cr-00059-AWI Document 186 Filed 08/25/21 Page 3 of 3


 1

 2
                                       ORDER
 3

 4

 5         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:

 6

 7         Defendant’s/Petitioner’s Opening Brief Due September 24, 2021

 8         Government/Respondent’s Opposition Brief Due October 25, 2021
 9
           Defendant’s/Petitioner’s Rely (if any) Due November 8, 2021
10

11   IT IS SO ORDERED.

12   Dated: August 25, 2021
                                             SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
